DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II of Fig. 22 in the reply filed on 04/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.  Claim 6 recites the limitation “the source/drain contact layer is a Co layer, and the Co layer is in direct contact with and fully covers the silicide layer” in the claim, which reads on the center 60 of Fig. 16 and does not read on elected species Fig. 22.  Claim 9 recites the limitation “a silicide layer is formed on the upper portion covering the top, the first side corner and the second side corner, and the source/drain contact is in contact with the silicide layer disposed on the first side corner, and the second side corner is covered by an insulating layer” in the claim, which reads on the left 60 of Fig. 16 and does not read on elected species Fig. 22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fin structures" in 7th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “the fin structure”.
Claim 5 recites the limitation "the source/drain contact layer" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with "the source/drain contact".
Claim 17 recites the limitation "the fin structures" in 7th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “the fin structure”.
Claims 2-5, 7-8 and 18-20 are rejected because they depend on the rejected claims 1 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wei et al. (US 2014/0273369).
Regarding claim 1, Wei et al. teach a semiconductor device (FinFET; [0002]) comprising: an isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]) disposed over a substrate (112; Fig. 2I - Y-Y, [0027]); a fin structure (the leftmost 118N; Fig. 2B - Y-Y, [0027]) disposed over the substrate (112), and extending in a first direction (Z-Z direction; Fig. 1A, [0007]) in plan view (a top down view in Fig. 1A), an upper portion of the fin structure (the leftmost 118N; Fig. 2B - Y-Y, [0027]) being exposed from the isolation insulating layer (116/114; Fig. 2B - Y-Y, [0027]); a gate structure (122/124; Fig. 2I - X-X, [0029]) disposed over parts of the fin structure (the leftmost 118N; Fig. 2I - X-X), the gate structure (122/124; Fig. 2I - X-X, [0029]) extending in a second direction (X-X direction; Fig. 1A, [0007]) crossing the first direction (Z-Z direction; Fig. 1A, [0007]); and a source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) formed on the upper portion of the fin structures (118N), which are not covered by the gate structure (see Fig. 2C - Y-Y), wherein: an upper portion of the source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) has a diamond shape having a largest width (see Fig. 2C - Y-Y), and a silicide layer (136A; Fig. 2I - Y-Y, [0038]) is formed on the upper portion above and below a portion having the largest width (see Fig. 2E - Y-Y and Fig. 2I - Y-Y).
Regarding claim 3, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 1, wherein the silicide layer (136A) includes TiSi ([0037-0038]).
Regarding claim 4, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 1, further comprising a source/drain contact (140; Fig. 2I - Y-Y, [0039]) disposed to on and fully covering the silicide layer (136A).
Regarding claim 7, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 1, wherein a fin liner layer (128; Fig. 2I - Y-Y, [0032]) is disposed on a lower portion of the source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) and on an upper surface of the isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]).
Regarding claim 8, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 7, wherein the silicide layer (136A) is in direct contact with the fin liner layer (128; Fig. 2I - Y-Y).
Regarding claim 17, Wei et al. teach a semiconductor device (FinFET; [0002]) comprising: an isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]) disposed over a substrate (112; Fig. 2I - Y-Y, [0027]); a fin structure (the leftmost 118N; Fig. 2B - Y-Y, [0027]) disposed over the substrate (112), and extending in a first direction (Z-Z direction; Fig. 1A, [0007]) in plan view (a top down view in Fig. 1A), an upper portion of the fin structure (the leftmost 118N; Fig. 2B - Y-Y, [0027]) being exposed from the isolation insulating layer (116/114; Fig. 2B - Y-Y, [0027]); a gate structure (122/124; Fig. 2I - X-X, [0029]) disposed over parts of the fin structure (the leftmost 118N; Fig. 2I - X-X), the gate structure (122/124; Fig. 2I - X-X, [0029]) extending in a second direction (X-X direction; Fig. 1A, [0007]) crossing the first direction (Z-Z direction; Fig. 1A, [0007]): a source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) formed on the upper portion of the fin structures (118N), which are not covered by the gate structure (see Fig. 2C - Y-Y): an interlayer dielectric layer (130; Fig. 2I - Y-Y, [0032]) disposed over the isolation insulating layer (116/114; Fig. 2I - Y-Y, [0027]); and a source/drain contact (140; Fig. 2I - Y-Y, [0039]), wherein: an upper portion of the source/drain epitaxial layer (119N; Fig. 2C - Y-Y, [0031]) has a diamond shape (see Fig. 2E - Y-Y and Fig. 2I - Y-Y) having a top, a first side corner and a second side corner (see Fig. Fig. 2I - Y-Y  below) both located below the top (see Fig. Fig. 2I - Y-Y  below), and a silicide layer (136A; Fig. 2I - Y-Y, [0038]) is formed on the upper portion (118N) covering the top and the first side corner but not covering the second side corner (see Fig. Fig. 2I - Y-Y  below).

    PNG
    media_image1.png
    345
    479
    media_image1.png
    Greyscale
[AltContent: textbox (top)][AltContent: textbox (First side corner)][AltContent: textbox (Second side corner)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Fig. 2I – Y-Y of Wei et al showing the top, the first side corner and the second side corner of the leftmost 119N.
Regarding claim 18, Wei et al. teach the semiconductor device of claim 17, wherein the source/drain contact (140; Fig. 2I - Y-Y, [0039]) is in contact with the silicide layer (136A) disposed on the first side corner (see Fig. 2I – Y-Y above), and the second side corner is covered by an insulating layer (128 or 103; see Fig. 2I – Y-Y above, [0031-0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above.
Regarding claim 2, Wei et al. teach the semiconductor device (FinFET; [0002]) of claim 1, wherein the silicide layer (136A) has a substantially uniform thickness (see Fig. 2I - Y-Y).
Wei et al. do not teach the silicide layer has a thickness in a range from 1 nm to 10 nm.
Parameters such as the thickness of the silicide layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired contact resistance during device fabrication ([0010]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the silicide layer within the range as claimed in order to achieve the desired contact resistance during device fabrication ([0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/12/2022